Certification of Periodic Financial Report by the Chief Executive Officer and Chief Financial Officer Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 Solely for the purposes of complying with 18 U.S.C. §1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, we, the undersigned Chief Executive Officer and Interim Chief Financial Officer of Save the World Air, Inc. (the “Company”), hereby certify, based on our knowledge, that the Annual Report on Form 10-K /A of the Company for the year ended December31, 2008 (the “Report”) fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934 and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: November 12, 2009 By: /s/ CECIL BOND KYTE Cecil Bond Kyte Chief Executive Officer Dated: November 12, 2009 By: /s/ EUGENE E. EICHLER Eugene E. Eichler Interim Chief Financial Officer
